DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
In the IDS filed 9/10/2021, the document “Korean Office Action in Application No. 10-2017-0127753 dated August 26, 2021 (5 pages)” has not been considered because it is not in the English language.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 11,306,424.  Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are directed to substantially similar subject matter only differing in language and in breadth, and when narrower the differences would have been obvious to a PHOSITA.  For instance, claim 21 of the instant application recites a main-drum, an auxiliary drum, performing a main laundry detection via rotation of a pulsator, and performing an auxiliary laundry quantity detection by driving the main drum, and claim 1 of the conflicting application recites a main drum, an auxiliary drum, performing a main laundry quantity detection operation by rotating a pulsator, and detecting a quantity of laundry in the auxiliary drum by rotating the main drum.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) “detecting a laundry quantity in the main-drum” and “detecting a laundry quantity in the auxiliary-drum” which fall into the “mathematical concepts” or “mental processes” group of abstract ideas.  The steps of “detecting a laundry quantity” (claim 21), under their broadest reasonable interpretations, encompass the abstract ideas of using mathematical relationships and/or performing basic mathematical operations to determine values.  “[A] step of ‘determining’ a variable or number using mathematical methods or ‘performing’ a mathematical operation may also be considered mathematical calculations when the broadest reasonable interpretation of the claim in light of the specification encompasses a mathematical calculation.” MPEP 2106.04(a)(2)(I)(A).  MPEP 2106.04(a)(2)(I)(C).  Additionally, the steps of “detecting a laundry quantity” (claim 21), “determining whether the auxiliary drum is mounted on the main-drum” (claim 22), or “determining that the door is closed” (claim 26), under their broadest reasonable interpretations, encompass the abstract idea of mental processes that can be performed in the human mind.  “[C]laims do recite a mental process when they contain limitations that can practically be performed in the human mind, including for example, observations, evaluations, judgments, and opinions.”  MPEP 2106.04(a)(2)(III).  
These judicial exceptions are not integrated into a practical application because the additional limitations are directed to the highly generalized operation and structure of a washing machine using only well-understood, routine, and conventional structures and processes (main-drum, auxiliary drum, rotation of a pulsator, driving the main-drum; MPEP 2106.05b, MPEP 2106.05d, MPEP 2106.05h).  The dependent claims go on to recite additional elements and steps which similarly do not integrate the judicial exception into a practical application.  For instance, the dependent claims include further limitations directed to other highly generalized operations and structure of the washing machine and that only generally link the judicial exceptions to a particular technological environment or field of use (having a control panel, door, input interface, or motor, and rotating the main-drum, washing the laundry in various modes, selecting a mode, performing a water supply, or performing a spinning operation).  MPEP 2106.05b.  MPEP 2106.05h.  The dependent claims also include further limitations related to mere data gathering, such as measuring the current value or slip angle as in claims 35 and 36.  MPEP 2106.05g.  Accordingly, these additional elements do not integrate the abstract ideas into a practical application because they do not impose any meaningful limits on practicing the abstract ideas.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the recitation to the structure and steps of operating the washing machine (discussed above) are all well-understood, routine, and conventional.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites “wherein the auxiliary laundry quantity detection operation is performed based on the laundry quantity in the main-drum” which is indefinite because it is unclear what it means for the detection operation to be performed based on the laundry quantity in the main-drum.  As best as the Examiner can determine, the claimed auxiliary laundry quantity detection would be performed after the detection of laundry in the main drum (S440, s460), not performed based on the laundry quantity.  Therefore, it is unclear what this limitation means and if it merely refers to the order of the steps.
Claim 26 recites the limitation "the operation for determining whether the auxiliary-drum is mounted on the main-drum."  There is insufficient antecedent basis for this limitation in the claim.
Claim 26 recites the limitation "it."  There is insufficient antecedent basis for this limitation in the claim.
Claim 27 recites “wherein the method further includes selecting the auxiliary washing mode and the simultaneous washing mode exclusively” which is not understood.  Claim 27 indirectly depends from claim 21 which recites “performing a main laundry quantity detection operation” and “performing an auxiliary laundry quantity detection operation”; therefore claims 21 and 27 require performing only the simultaneous washing mode, so it is unclear what it means to further include the alternative step of selecting the auxiliary washing mode.
Similarly, to claim 27, claim 28 recites “performing the general washing mode in response to determining that the auxiliary-drum is not mounted on the main-drum” and is not understood because claim 21 requires performing the simultaneous washing mode, not the general washing mode.
Similarly, to claim 27, claim 29 recites “performing the auxiliary washing mode in response to selection of the auxiliary washing mode” and is not understood because claim 21 requires performing the simultaneous washing mode, not the auxiliary washing mode.
Claim 34 recites the limitation "the additional water-supply operation."  There is insufficient antecedent basis for this limitation in the claim.
Claim 35 recites the limitation "when the main-drum rotates."  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 21-25 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Woo et al.  (US 2019/0360142).
Regarding claims 21-24, Woo discloses a method for controlling a laundry treating apparatus that comprises a main-drum (30) and an auxiliary-drum configured to be removably mounted on the main-drum (100; paragraph 51), wherein the method comprises: performing a main laundry quantity detection operation for detecting a laundry quantity in the main-drum via rotation of a pulsator disposed in the main-drum (31; paragraph 48; note that the only active step that has been claimed is “rotation of a pulsator”); and performing an auxiliary laundry quantity detection operation for detecting a laundry quantity in the auxiliary-drum by driving the main-drum (paragraph 53; note that the only active step that has been claimed is “driving the main-drum”), wherein the auxiliary laundry quantity detection operation is performed based on the laundry quantity in the main-drum (Figures 8A, 8B, see the branch at 304 that shows “driving the main-drum” occurs when the laundry quantity is in the main-drum); wherein, the method further comprises performing an operation for determining whether the auxiliary-drum is mounted on the main-drum (300); wherein the operation for determining whether the auxiliary-drum is mounted on the main-drum includes rotating the main-drum (any step of rotating the main-drum, such as in Figure 8A, 8B; note that the only active step that has been claimed is “rotating the main-drum”); wherein the operation for determining whether the auxiliary-drum is mounted on the main-drum (the active portion of this step is claimed as “rotating the main-drum,” and is broadly and reasonably met by 306-321; paragraph 131) is performed before the main laundry quantity detection operation (the active portion of this step is claimed as “rotation of a pulsator,” and is broadly and reasonably met by 320).
Regarding claims 25, Woo further discloses wherein the laundry treating apparatus is configured to perform: a general washing mode in which laundry in the main-drum is washed while the auxiliary drum is separated from the main drum (Figure 8A: 500-508); an auxiliary washing mode in which only laundry in the auxiliary-drum is washed while the auxiliary-drum is mounted on the main-drum (Figures 8A-8B: 400-412); and a simultaneous washing mode in which laundry in the auxiliary-drum and laundry in the main-drum are washed while the auxiliary-drum is mounted on the main-drum (Figures 8A-8B: 304-324, wherein the main laundry quantity detection operation (320; the active portion of this step is claimed as “rotation of a pulsator”) is performed before the auxiliary laundry quantity detection operation in the simultaneous washing mode (322; the active portion of this step is claimed as “rotating the main-drum”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woo et al.  (US 2019/0360142) in view of Driussi et al.  (US 2013/0119047).
Regarding claim 26, Woo is relied upon as above and further discloses wherein the laundry treating apparatus comprises: a control panel provided with a start/pause input interface configured to allow an operator to control the apparatus to start laundry treatment (paragraphs 102-103); and a door for opening and closing an opening in the main-drum (16), wherein the operation for determining whether the auxiliary-drum is mounted on the main-drum is performed (300), but does not expressly disclose wherein the operation for determining is performed after it is determined that the door is closed and the start/pause input interface is activated.
Driussi discloses a washing and/or drying appliance (abstract) and a control unit (125) that detects that the appliance door is correctly closed to ensure, for safety purposes, that the appliance cannot be started or is halted when the door is open (paragraph 27).
Because it is known in the art to detect the state of the door to ensure an appliance cannot be started when the door is open, and the results of the modification would be predictable, namely, ensuring the door is correctly closed for safety purposes, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have wherein the operation for determining is performed after it is determined that the door is closed and the start/pause input interface is activated.

Claim(s) 27, 30-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woo et al.  (US 2019/0360142), in view of Driussi et al.  (US 2013/0119047), and further in view of Bergamo et al.  (US 2019/0017212) and Wunderlin et al. (2004/0200093).
Regarding claim 27, Woo, in view of Driussi, is relied upon as above, but does not expressly disclose wherein the control panel includes: an auxiliary washing input interface configured to be actuated by the operator to select the auxiliary washing mode; and a simultaneous washing input interface configured to be actuated by the operator to select the simultaneous washing mode, wherein the method further includes selecting the auxiliary washing mode and the simultaneous washing mode exclusively.  Rather, Woo discloses performing either a second washing mode, corresponding to an auxiliary washing mode, or a first washing mode, corresponding to a simultaneous washing mode (Figure 8A: 306, 400).
Bergamo discloses a selectable method of control for a double basket laundry treating appliance having a basket modifier button (124) linked to three exemplary basket selection indicators, illustrated as an upper basket indicator (128), a dual basket indicator (130), and a lower basket indicator (132), representative of three different selectable configurations, wherein actuation of the button (124) can cycle through the indicators (paragraph 44).  Wunderlin discloses a dryer appliance having an interface and display panel (82) and plural dryness buttons (201), timed-mode dry cycle buttons (204), and heat setting buttons (202).
Because it is known in the art to allow for selection of different modes, as taught by Bergamo, and to use separate buttons for each option, as taught by Wunderlin, and the results of the modification would be predictable, namely, providing a means of controlling the apparatus of modified Woo, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have wherein the control panel includes: an auxiliary washing input interface configured to be actuated by the operator to select the auxiliary washing mode; and a simultaneous washing input interface configured to be actuated by the operator to select the simultaneous washing mode, wherein the method further includes selecting the auxiliary washing mode and the simultaneous washing mode exclusively.
Regarding claim 30, Woo, in view of Driussi, and further in view of Bergamo and Wunderlin, is relied upon as applied above, and further discloses performing a main water-supply operation for supplying washing water into the main-drum (Woo: 316, 318); and performing an auxiliary water-supply operation for supplying washing water into the auxiliary drum (Woo: 308), but does not expressly disclose the auxiliary water-supply operation is after the main water-supply operation is finished.  Instead, Woo discloses that the main water-supply operation is after the auxiliary water-supply operation (Figures 8A-8B: 308, 318).  It is established that the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.  In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946).  MPEP 2144.04 (IV) (C).  It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to further modify Woo, and to change the order of washing, yielding wherein the auxiliary water-supply operation is after the main water-supply operation is finished, and the results would be predictable.
Regarding claim 31-32, Woo, in view of Driussi, and further in view of Bergamo and Wunderlin, is relied upon as applied above and further results in: wherein the main laundry quantity detection operation (Woo: 320; note that the only active step that has been claimed is “rotation of a pulsator”) is performed after the main water-supply operation is started (Woo: 316); wherein the laundry treating apparatus includes a water supply disposed above the main-drum to discharge washing water, wherein the method further comprises performing an operation for controlling a position of the auxiliary drum before the main water-supply operation and the auxiliary water-supply operation are performed, such that washing water discharged from the water supply is supplied to either the main drum or the auxiliary drum (Woo: 50; see step 302 and paragraph 124 which discusses rotating the motor prior to the steps 308).
Regarding claim 33, Woo, in view of Driussi, and further in view of Bergamo and Wunderlin, is relied upon as applied above and discloses the main laundry quantity detection operation (Woo: 320; note that the only active step that has been claimed is “rotation of a pulsator”), but does not expressly disclose that afterwards, the method further comprises performing an additional water-supply operation for supplying water into the main-drum based on the laundry quantity in the main drum.  However, Woo further discloses that a rinsing course may be used in addition to the washing course (paragraph 42); therefore, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Woo, and to further include an additional water-supply operation for supplying water into the main-drum based on the laundry quantity in the main drum, predictably rinsing the laundry after a wash.
Regarding claim 34, Woo, in view of Driussi, and further in view of Bergamo and Wunderlin, is relied upon as applied above and further results in: wherein the auxiliary laundry quantity detection operation (Woo: paragraph 53; note that the only active step that has been claimed is “driving the main-drum” ) is performed after the additional water-supply operation (in modified Woo, the first washing mode sequence is reversed, such that the additional water-supply operation, namely, the rinsing step discussed above, would occur prior to the auxiliary laundry quantity detection operation). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID G CORMIER whose telephone number is (571)270-7386. The examiner can normally be reached M-F: 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571) 272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID G. CORMIER
Examiner
Art Unit 1711



/DAVID G CORMIER/             Primary Examiner, Art Unit 1711